Motion to amend decision handed down December 29, 1937 [253 App. Div. 19], granted, and decision is amended to read as follows: Bach party or group of parties appellant appearing by separate counsel, who under the decision of this court, recovers judgment, shall receive costs in the action in the court below. The judgment granted by the court below in favor of the plaintiff having been reversed, costs in the court below in its favor are disallowed. The court restates the ruling made on the bench that costs of the appeal are granted to each appellant or group of appellants filing a brief; if more than one party joining in one brief, but one bill of costs on appeal is granted. The form of the order may be settled May 9,1938, at ten o’clock in the forenoon. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.